Case: 21-50086     Document: 00515934075         Page: 1     Date Filed: 07/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 12, 2021
                                No. 21-50086
                                                                       Lyle W. Cayce
                            consolidated with                               Clerk
                                No. 21-50111
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Luis Ramos-Ramos,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-432-1
                            USDC No. 4:17-CR-354-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Jose Luis Ramos-Ramos appeals the within-guidelines sentence of 24
   months of imprisonment and three years of supervised release, which the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50086       Document: 00515934075           Page: 2   Date Filed: 07/12/2021




                                    No. 21-50086
                                  c/w No. 21-50111

   district court imposed following his guilty plea conviction for illegal reentry
   in violation of 8 U.S.C. § 1326. He also appeals the revocation of his
   supervised release related to his 2018 drug trafficking conviction and his
   consecutive 10-month revocation sentence. Ramos-Ramos contends that the
   recidivism enhancement under § 1326(b), which was applied in his case, is
   unconstitutional because it increases the statutory maximum sentence based
   on facts that are neither alleged in the indictment nor found by a jury beyond
   a reasonable doubt. He concedes the issue is foreclosed by Almendarez-Torres
   v. United States, 523 U.S. 224 (1998), but seeks to preserve the issue for
   further review.    The Government has filed an unopposed motion for
   summary affirmance, asserting that Ramos-Ramos’s argument is foreclosed.
          The parties are correct that Ramos-Ramos’s argument is foreclosed
   by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th
   Cir. 2014); United States v. Rojas-Luna, 522 F.3d 502, 505-06 (5th Cir. 2008).
   Further, by failing to address the supervised release revocation in his brief,
   Ramos-Ramos has abandoned any challenge to the revocation or revocation
   sentence. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969), its alternative motion for an extension of time to file a brief is
   DENIED, and the judgments of the district court are AFFIRMED.




                                         2